Citation Nr: 9924508	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-46 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973 and from June 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which found no new and material 
evidence to reopen a claim for entitlement to service 
connection for PTSD.  The veteran appealed the decision to 
the Board which remanded the case to the RO in October 1996 
and in February 1997 for further development.  After 
completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  An unappealed November 1992 RO rating decision denied the 
veteran's claim for entitlement to service connection for 
PTSD.

2.  Evidence added to the record since the November 1992 
rating decision is not duplicative or cumulative of evidence 
previously of record but it is not relevant, probative or so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's November 1992 decision, denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  No new and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for PTSD 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for PTSD.  However, the RO previously had considered this 
claim and denied entitlement to the benefit sought in a 
November 1992 rating decision.  The denial was based upon the 
RO's finding of insufficient evidence of an in-service 
stressor linked to the veteran's diagnosed PTSD.  The 
November 1992 decision became final when the veteran declined 
to initiate an appeal.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1998).

The VA may reopen and readjudicate a final decision only upon 
a finding of new and material evidence.  38 U.S.C.A. §§  
5108, 7105; 38 C.F.R. § 3.156(a) (1998); see Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  New and material 
evidence is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  If VA finds 
evidence to be new and material it then determines whether 
the claim is well grounded.  Winters v. West, No. 12 Vet. 
App. 203, 206-07 (1999) (en banc).  The VA then evaluates a 
well-grounded claim on the merits after ensuring fulfillment 
of the duty to assist.  Id.; 38 U.S.C.A. § 5107.

The evidence of record at the time of the RO's November 1992 
decision included the following:  the veteran's service 
medical and personnel records; a private psychological 
examination from February 1985; VA treatment and 
hospitalization records from February to May 1985, from 
August 1985 to May 1987, and VA examination reports from May 
1992.  Although the service personnel records establish that 
the veteran served a tour of duty in Vietnam, there is no 
evidence documenting an in-service stressor underlying his 
PTSD diagnosis or showing that he served in combat.  
Moreover, the veteran failed to respond to the RO's June 1992 
request for information about his active duty service and a 
stressful event or events which the veteran believed caused 
his PTSD.

Evidence added to the record since the November 1992 final 
decision includes the following:  additional service medical 
and personnel records; written veteran statements from 
February and May 1994; RO hearing testimony from February 
1995 and Board hearing testimony from November 1996; VA 
treatment records from March 1992 to April 1995; military 
police criminal investigation records from December 1972 to 
February 1973; Social Security Administration (SSA) records 
from February 1986 to October 1989, and; a report of a 
September 1998 VA examination.

The VA medical record evidence associated with the claims 
file since the November 1992 final decision provides 
inconsistent conclusions as to whether the veteran has PTSD.  
Records noting PTSD diagnoses and symptoms relate the 
disorder generally only to the veteran's reports of his 
Vietnam War experiences.  However, although this evidence is 
new and neither cumulative nor redundant because it had not 
been associated with the claims file prior to October 1993, 
it does not substantiate a causal connection between the 
veteran's alleged PTSD and his period of active service.  
Therefore, the Board finds that the additional medical 
records do not constitute new and material evidence.

The SSA records fail to constitute new and material evidence 
for a similar reason.  These records include February 1986 
and August 1989 psychiatric examination reports and an 
October 1989 Disability Determination Rationale.  The 
February 1986 report does not include a diagnosis of PTSD.  
The August 1989 report notes findings "consistent with" 
PTSD but discusses no specific in-service stressors and the 
October 1989 Disability Determination Rationale merely 
repeats the findings of the August 1989 report.  Although 
this evidence is neither cumulative nor redundant, it is not 
new and material because it does not provide evidence of a 
causal connection between the veteran's PTSD and in-service 
stressors.

At his February 1995 RO hearing the veteran's PTSD testimony 
pertained only to stressors he described as experiencing 
during his Vietnam service.  However, at his November 1996 
Board hearing the veteran attributed his PTSD to a stressor 
arising from a later experience at Fort Lee during which he 
claimed to have been robbed and sexually assaulted by another 
soldier.  Military police criminal investigation records from 
December 1972 to February 1973 confirm that the veteran was 
involved in an incident with another man with whom he had 
been drinking whiskey but no criminal charges were filed.  
Furthermore, no medical evidence associated with the claims 
file identifies the Fort Lee incident as a PTSD stressor.  
The VA physician who examined the veteran in September 1998 
VA opined that neither the record nor the veteran's account 
of the Fort Lee incident was sufficient to convince the 
examiner that the incident constituted an in-service PTSD 
stressor.  Therefore, the Board finds that the veteran's 
hearing testimony, military police criminal investigation 
records from December 1972 to February 1973, September 1998 
VA examination report is neither cumulative nor redundant 
because it was not associated with the claims file at the 
time of the November 1992 rating decision.  However, it is 
not new and material because it fails to provide evidence of 
an in-service stressor related to the veteran's PTSD.

Review of the additional service personnel and medical 
records discloses that they too fail to provide evidence of 
an in-service stressor related to the veteran's PTSD. To the 
extent this evidence is not duplicative of evidence already 
of record it is neither cumulative nor redundant.  It 
documents the veteran's service history including awards 
presented and legal problems arising from and treatment for 
his in-service alcohol abuse.  But it is not new and material 
because it does not provide a causal connection between the 
veteran's alleged PTSD and in-service stressors.

Finally, although the veteran's written statements describe 
several events of his Vietnam service which he found to be 
stressful and related to his PTSD, the RO had previously been 
unable to confirm these events.  Standing alone the veteran's 
own statements are not self-authenticating absent a showing 
that the incidents described arose from combat.  See 
38 C.F.R. § 1154 (1998).  Therefore the statements do not do 
not provide causal link between the veteran's PTSD and an in-
service stressor and cannot constitute new and material 
evidence.

Based upon the foregoing the Board concludes that no new and 
material evidence has been presented to reopen the previously 
disallowed claim for entitlement to service connection for 
PTSD and that the RO's November 1992 decision remains final.


ORDER

There being no new and material evidence, reopening of the 
claim of entitlement to service connection for PTSD is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

